The Honorable Wayne Dowd State Senator P.O. Box 2631 Texarkana, Arkansas 75501
Dear Senator Dowd:
This is in response to your request for an opinion on the proposed expansion of the Bi-State Criminal Justice Center.
You note that Texarkana, Arkansas; Texarkana, Texas; Miller County, Arkansas; and Bowie County, Texas, the parties to the Bi-State Criminal Justice Center Compact, (A.C.A. 12-49-301), are facing jail overcrowding and wish to expand the existing facility which is located on the state line, by adding an addition across the street, completely on the Arkansas side, and connected to the existing facility by either an underground walkway or a skywalk. You inquire as to whether there are any legal problems which would prohibit this expansion, and if not, what legislative action would be required by the states of Arkansas and Texas in order to use the addition in the same manner as the current jail facility is used.
The center is authorized by Arkansas law in A.C.A. 12-41-202 (a) which provides:
  (a)  A county in this state and a municipality in that county, both located on the state line, may contract with an adjoining county and any municipality in that county located on the other side of the state line for the joint construction, financing, operation, and management of a justice center TO BE LOCATED ON THE STATE LINE.  [Emphasis added.]
It is my opinion that the emphasized language of A.C.A.12-41-202(a) is not broad enough to authorize the contemplated expansion.  Thus, it is my opinion that the legislation must be amended to authorize the expansion.  As before, mirror-image amending legislation will also be required in Texas.  Proper amendatory legislation, in my opinion, would not have to include an elaborate or new legislative scheme.  It will be sufficient to amend the existing legislation by adding a section authorizing the expansion, and applying all other provisions of the existing legislation to the expansion.
Similarly, it is my opinion that the Bi-State Criminal Justice Center Compact should be amended or modified to make all of its provisions applicable to the expansion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.